Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Donald Lewis (Reg. No. 55,813) on 3/9/21.  The application has been amended as follows:
-Claims 18-20 have been canceled.

Allowable Subject Matter
-Claims 1, 3, 5-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art fails to disclose or renders obvious the claimed combination of a vehicle method comprising during an engine shut-down condition, operating the one or more exhaust heating devices when a predicted duration of vehicle parking based on the combination of the vehicle drive history and the vehicle 
With regards to claim 12, the prior art fails to disclose or renders obvious the claimed combination of a method for a vehicle comprising predicting a duration of vehicle parking at a vehicle key-off event based on spatial awareness data and a drive history of a vehicle operator, operating the one or more exhaust heating devices based on the predicted duration, and selecting one or more exhaust catalyst heating devices based on vehicle conditions including a battery state of charge and a fuel tank fill level.

  					Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/           Supervisory Patent Examiner, Art Unit 3747